Exhibit 10.7

 

 

RYDER SYSTEM, INC.

2012 EQUITY AND INCENTIVE COMPENSATION PLAN

 

 

1. Purpose of the Plan

The purpose of this 2012 Equity and Incentive Compensation Plan (the “Plan”) is
to advance the interests of the Company and its shareholders by providing a
means (a) to attract, retain, and reward directors, officers and other employees
of the Company and its Subsidiaries, (b) to link compensation to measures of the
Company’s performance in order to provide additional incentives, including
stock-based incentives and cash-based incentives, to such persons for the
creation of shareholder value, and (c) to enable such persons to acquire or
increase a proprietary interest in the Company in order to promote a closer
identity of interests between such persons and the Company’s shareholders. The
Plan is intended to replace the Company’s 2005 Equity Compensation Plan,
provided that awards outstanding under such plan as of the Effective Date shall
remain outstanding in accordance with their terms.

2. Definitions

Capitalized terms used in the Plan and not defined elsewhere in the Plan shall
have the meaning set forth in this Section.

2.1 “Award” means a Cash-Based Award or a Share-Based Award.

2.2 “Award Agreement” means a written document prescribed by the Committee and
provided to a Participant evidencing the grant of an Award under the Plan.

2.3 “Beneficiary” means the person(s) or trust(s) entitled by will or the laws
of descent and distribution to receive any rights with respect to an Award that
survive such Participant’s death, provided that if at the time of a
Participant’s death, the Participant had on file with the Committee a written
designation of a person(s) or trust(s) to receive such rights, then such
person(s) (if still living at the time of the Participant’s death) or trust(s)
shall be the “Beneficiary” for purposes of the Plan.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cash-Based Award” means a compensatory award made pursuant to the Plan
pursuant to which a Participant receives, or has the opportunity to receive,
cash, other than an award pursuant to which the amount of cash is determined by
reference to the value of a specific number of Shares. For the avoidance of
doubt, Dividend-Equivalent Rights constitute Cash-Based Awards.

2.6 “Change of Control” occurs when:

(a) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner,
directly or indirectly,

 

1



--------------------------------------------------------------------------------

of 30% or more of the combined voting power of the Company’s outstanding voting
securities ordinarily having the right to vote for the election of directors of
the Company; provided, however, that for purposes of this subparagraph (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition by any employee benefit plan or plans (or related trust) of the
Company and its subsidiaries and affiliates or (ii) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subparagraph (c) below; or

(b) the individuals who, as of the Effective Date, constituted the Board of
Directors of the Company (the “Board” generally and as of the Effective Date the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the Effective
Date whose election, or nomination for election, was approved by a vote of the
persons comprising at least a majority of the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest, as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) (as in
effect on January 23, 2000)) shall be, for purposes of this Plan, considered as
though such person were a member of the Incumbent Board; or

(c) there is a reorganization, merger or consolidation of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company’s outstanding Shares
and outstanding voting securities ordinarily having the right to vote for the
election of directors of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities ordinarily having the
right to vote for the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
outstanding Shares and outstanding voting securities ordinarily having the right
to vote for the election of directors of the Company, as the case may be,
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan or plans (or related trust) of the
Company or such corporation resulting from such Business Combination and their
subsidiaries and affiliates) beneficially owns, directly or indirectly, 30% or
more of the combined voting power of the then outstanding voting securities of
the corporation resulting from such Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(d) there is a liquidation or dissolution of the Company approved by the
shareholders; or

(e) there is a sale of all or substantially all of the assets of the Company.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, solely for the purpose of
determining the timing of payment or timing of distribution of any compensation
or benefit that constitutes “non-qualified deferred compensation” within the
meaning of Code Section 409A, a Change of Control shall not be deemed to occur
under this Plan unless the events that have occurred would also constitute a
“Change in the Ownership or Effective Control of a Corporation or in the
Ownership of a Substantial Portion of the Assets of a Corporation” under
Treasury Regulation Section 1.409A-3(i)(5), or any successor provision, and in
the event such Change of Control does not constitute “Change in the Ownership or
Effective Control of a Corporation or in the Ownership of a Substantial Portion
of the Assets of a Corporation” under Treasury Regulation
Section 1.409A-3(i)(5), the timing of payment or timing of distribution of any
compensation or benefit that constitutes “non-qualified deferred compensation”
within the meaning of Code Section 409A will occur pursuant to the terms of the
applicable Award Agreement without regard to the Change of Control. For the
avoidance of doubt, the immediately preceding sentence does will not apply for
the purpose of determining the vesting of any Award upon a Change of Control.

2.7 “Code” means the Internal Revenue Code of 1986, as amended, including
regulations thereunder and successor provisions and regulations thereto.

2.8 “Committee” means the Compensation Committee of the Board, or another
committee appointed by the Board to administer the Plan or any part thereof, or
the Board, where the Board is acting as the Committee or performing the
functions of the Committee, as set forth in Section 3.

2.9 “Company” means Ryder System, Inc., a company organized under the laws of
the state of Florida.

2.10 “Dividend-Equivalent Right” means the right to receive an amount,
calculated with respect to a Share-Based Award, which is determined by
multiplying the number of Shares subject to the applicable Award by the
per-Share cash dividend, or the per-Share Fair Market Value (as determined by
the Committee) of any dividend in consideration other than cash, paid by the
Company on Shares.

2.11 “Effective Date” means the date on which the Plan is approved by the
Company’s stockholders.

2.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.13 “Fair Market Value” means the last reported sale price of a Share during
regular trading hours on the relevant date or (if there were no trades on that
date) the latest preceding date upon which a sale was reported by the composite
transaction reporting system for securities listed on the New York Stock
Exchange.

2.14 “Full-Value Award” means any Share-Based Award granted under the Plan other
than (a) a stock option that requires the Participant to pay (in cash, foregone
cash compensation, or other consideration, other than the performance of
services, designated as acceptable by the Committee) at least the Fair Market
Value of the Shares subject thereto as determined on the date of grant of an
Award or (b) a stock appreciation right that is based solely on the appreciation

 

3



--------------------------------------------------------------------------------

of the Shares underlying the Award from the Fair Market Value of the Shares as
determined on the date of grant of the Award.

2.15 “Non-Employee Director” means a member of the Board who is not otherwise
employed by the Company or any Subsidiary.

2.16 “Participant” means any employee, director or other individual who has been
granted an Award under the Plan.

2.17 “Qualified Member” means a member of the Committee who is a “non-employee
director” of the Company as defined in Rule 16b-3(b)(3) under the Exchange Act,
an “outside director” within the meaning of Regulation § 1.162-27 under Code
Section 162(m) and an “independent director” within the meaning of the
applicable stock exchange rules.

2.18 “Share-Based Award” means a compensatory award made pursuant to the Plan
pursuant to which a Participant receives, or has the opportunity to receive,
Shares, or receives, or has the opportunity to receive, cash, where the amount
of cash is determined by reference to the value of a specific number of Shares.
Share-Based Awards shall include, without limitation, stock options, stock
appreciation rights, restricted stock, restricted stock units, stock units, and
bonus shares.

2.19 “Shares” means common shares of the Company and such other securities as
may be substituted or resubstituted for Shares pursuant to Section 7.

2.20 “Subsidiary” means an entity that is, either directly or through one or
more intermediaries, controlled by the Company.

3. Administration

3.1 Committee. The Compensation Committee of the Board shall administer the
Plan, unless the Board shall appoint a different committee. At any time that a
member of the Committee is not a Qualified Member, (a) any action of the
Committee relating to an Award intended by the Committee to qualify as
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder may be taken by a subcommittee, designated by the
Committee or the Board, composed solely of two or more Qualified Members, and
(b) any action relating to an Award granted or to be granted to a Participant
who is then subject to Section 16 of the Exchange Act in respect of the Company
may be taken either by the Board, a subcommittee of the Committee consisting of
two or more Qualified Members or by the Committee but with each such member who
is not a Qualified Member abstaining or recusing himself or herself from such
action, provided that, upon such abstention or recusal, the Committee remains
composed of two or more Qualified Members. Such action, authorized by such a
subcommittee or by the Committee upon the abstention or recusal of such
non-Qualified Member(s), shall be the action of the Committee for purposes of
the Plan. Other provisions of the Plan notwithstanding, the Board may perform
any function of the Committee under the Plan, and that authority specifically
reserved to the Board under the terms of the Plan, the Company’s Articles of
Incorporation, By-Laws, or applicable law shall be exercised by the Board and
not by the Committee. The Board shall serve as the Committee in respect of any
Awards made to any Non-Employee Director.

 

4



--------------------------------------------------------------------------------

3.2 Powers and Duties of Committee. In addition to the powers and duties
specified elsewhere in the Plan, the Committee shall have full authority and
discretion to:

(a) adopt, amend, suspend, and rescind such rules and regulations and appoint
such agents as the Committee may deem necessary or advisable to administer the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

(b) correct any defect or supply any omission or reconcile any inconsistency in
the Plan and to construe and interpret the Plan and any Award, rules and
regulations, Award Agreement, or other instrument hereunder;

(c) make determinations relating to eligibility for and entitlements in respect
of Awards, and to make all factual findings related thereto; and

(d) make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.

All determinations and decisions of the Committee shall be final and binding
upon a Participant or any person claiming any rights under the Plan from or
through any Participant, and the Participant or such other person may not
further pursue his or her claim in any court of law or equity or other arbitral
proceeding.

3.3 Delegation by Committee. Except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, or as provided in Section 5.2, the
Committee may delegate, on such terms and conditions as it determines in its
sole and absolute discretion, to one or more senior executives of the Company
(i) the authority to make grants of Awards to officers (other than executive
officers) and employees of the Company and any Subsidiary or other individuals
(other than Non-Employee Directors) who provide services to the Company or any
Subsidiary and (ii) other administrative responsibilities. Any such allocation
or delegation may be revoked by the Committee at any time.

3.4 Limitation of Liability. Each member of the Committee shall be entitled to,
in good faith, rely or act upon any report or other information furnished to him
or her by any officer or other employee of the Company or any Subsidiary, the
Company’s independent certified public accountants, or any executive
compensation consultant, legal counsel, or other professional retained by the
Company to assist in the administration of the Plan. No member of the Committee,
nor any officer or employee of the Company acting on behalf of the Committee,
shall be personally liable for any action, determination, or interpretation
taken or made in good faith with respect to the Plan, and all members of the
Committee and any officer or employee of the Company acting on behalf of the
Committee or members thereof shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination, or interpretation.

 

5



--------------------------------------------------------------------------------

4. Awards

4.1 Eligibility. The Committee shall have the discretion to select Award
recipients from among the following categories of eligible recipients:
(a) individuals who are employees (including officers) of the Company or any
Subsidiary, (b) Non-Employee Directors, and (c) other individuals who provide
services to the Company or any Subsidiary.

4.2 Type of Awards. The Committee shall have the discretion to determine the
type of Award to be granted to a Participant. The Committee is authorized to
grant Awards as a bonus, or to grant Awards in lieu of obligations of the
Company or any Subsidiary to pay cash or grant other awards under other plans or
compensatory arrangements, to the extent permitted by such other plans or
arrangements. Shares issued pursuant to an Award in the nature of a purchase
right (e.g., stock options) shall be purchased for such consideration, paid for
at such times, by such methods, and in such forms, including cash, Shares, other
Awards, or other consideration, as the Committee shall determine.

4.3 Terms and Conditions of Awards. The Committee shall determine the size of
each Award to be granted (including, where applicable, the number of Shares to
which an Award will relate), and all other terms and conditions of each such
Award (including, but not limited to, any exercise price, grant price, or
purchase price, any restrictions or conditions relating to transferability,
forfeiture, exercisability, or settlement of an Award, and any schedule or
performance conditions for the lapse of such restrictions or conditions, and
accelerations or modifications thereof, based in each case on such
considerations as the Committee shall determine). The Committee may determine
whether, to what extent, and under what circumstances an Award may be settled,
or the exercise price of an Award may be paid, in cash, Shares, other Awards, or
other consideration, or an Award may be canceled, forfeited, or surrendered. The
right of a Participant to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Committee. The Committee may use such business criteria
and measures of performance as it may deem appropriate in establishing
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions, except as
limited under Section 5.1 in the case of a Performance Award intended to qualify
under Code Section 162(m). Notwithstanding the foregoing, (i) except with
respect to Substitute Awards, the price per Share at which Shares may be
purchased upon the exercise of a stock option shall not be less than one hundred
percent (100%) of the Fair Market Value on the date of grant of such stock
option, (ii) except with respect to Substitute Awards, with respect to stock
appreciation rights, the price per Share from which stock appreciation is
measured shall not be less than one hundred percent (100%) of the Fair Market
Value of such Share on the date of grant of the stock appreciation right,
(iii) the period during which an Award may remain outstanding shall not exceed
ten (10) years from the date the Award is granted, (iv) Dividend-Equivalent
Rights shall not be granted with respect to stock options or stock appreciation
rights, (v) Dividend-Equivalent Rights shall not be paid with respect to
unvested performance shares and performance units (provided dividend equivalents
may accrue on such unvested awards and be paid to the extent the shares vest),
(vi) (I) if the grant or vesting of Full-Value Awards is subject to performance
conditions, the Full-Value Awards (other than Full-Value Awards granted to
Non-Employee Directors) shall have a minimum vesting period of not less than one
(1) year and (II) if neither the grant nor the vesting of Full-Value Awards is
subject to

 

6



--------------------------------------------------------------------------------

performance conditions, the Full-Value Awards (other than Full-Value Awards
granted to Non-Employee Directors) shall fully vest over a period of not less
than three (3) years; provided that (x) the Award Agreement may provide that
such Full-Value Awards may fully vest on an accelerated basis in the event of a
Participant’s death, disability, retirement or in the event of a Change of
Control, and (y) up to five percent (5%) of the Shares subject to the Aggregate
Share Limit (as defined below in Section 6.1) may be granted as Full Value
Awards free of the limitations on vesting set forth in this Section 4.3(v), and
(vi) any Awards granted to Non-Employee Directors shall be granted to all
Non-Employee Directors on a non-discretionary basis based on a formula approved
by the Committee.

4.4 No Repricing of Stock Options or Stock Appreciation Rights. Notwithstanding
anything in the Plan to the contrary, the Committee may not reprice stock
options or stock appreciation rights or cancel stock options or stock
appreciation rights in exchange for a cash payment or another Award (except
pursuant Section 7), nor may the Board amend the Plan to permit such repricing
or cancellation, unless the stockholders of the Company provide prior approval
for such repricing or cancellation. The term “repricing” shall have the meaning
given that term in Section 303A.08 of the New York Stock Exchange Listed Company
Manual, as in effect from time to time, and shall not include adjustments
pursuant to Section 7 of the Plan.

4.5 Stand-Alone, Additional, Tandem, and Substitute Awards. Subject to
Section 4.4, Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Subsidiary, or any business entity to be acquired by
the Company or a Subsidiary, or any other right of a Participant to receive
payment from the Company or any Subsidiary.

5. Performance Awards

5.1 Performance Awards Granted to Designated Covered Employees. If the Committee
determines that an Award to be granted to an eligible person who is designated
by the Committee as likely to be a Covered Employee (as defined below in
Section 5.3) should qualify as “performance-based compensation” for purposes of
Code Section 162(m), the grant, exercise, and/or settlement of such Award (a
“Performance Award”) shall be contingent upon achievement of preestablished
performance goals and other terms set forth in this Section 5.1. This
Section 5.1 shall not apply to Awards that otherwise qualify as
“performance-based compensation” by reason of Regulation §1.162-27(e)(2)(vi)
(relating to certain stock options and stock appreciation rights).

(a) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each such criteria, as specified by the
Committee consistent with this Section 5.1. Performance goals shall be objective
and shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder (including Regulation §1.162-27 and successor regulations thereto),
including the requirement that the level or levels of performance targeted by
the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised, and/or settled upon achievement of any one
performance goal or that two or more of

 

7



--------------------------------------------------------------------------------

the performance goals must be achieved as a condition to grant, exercise, and/or
settlement of such Performance Awards. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.

(b) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified Subsidiaries, divisions,
or other business units of the Company (where the criteria are applicable),
shall be used by the Committee in establishing performance goals for such
Performance Awards: (i) earnings per share; (ii) revenues; (iii) cash flow;
(iv) cash flow return on investment; (v) return on net assets, return on assets,
return on investment, return on capital, return on equity; profitability;
(vi) economic value added (“EVA”); (vii) operating margins or profit margins;
(viii) income or earnings before or after taxes; pretax earnings; pretax
earnings before interest, depreciation and amortization; operating earnings;
pretax operating earnings, before or after interest expense and before or after
incentives, and extraordinary or special items; net income; (ix) total
stockholder return or stock price; (x) book value per share; (xi) expense
management; improvements in capital structure; working capital; costs; and
(xii) any of the above goals as compared to the performance of a published or
special index deemed applicable by the Committee including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of comparator companies. EVA
means the amount by which a business unit’s earnings exceed the cost of the
equity and debt capital used by the business unit during the performance period,
as determined by the Committee. Income of a business unit may be before payment
of bonuses, capital charges, non-recurring or extraordinary income or expense,
and general and administrative expenses for the performance period, if so
specified by the Committee.

(c) Performance Period; Timing for Establishing Performance Award Terms.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period as specified by the Committee. Performance
goals, amounts payable upon achievement of such goals, and other material terms
of Performance Awards shall be established by the Committee (i) while the
performance outcome for that performance period is substantially uncertain and
(ii) no more than 90 days after the commencement of the performance period to
which the performance goal relates or, if less, the number of days which is
equal to 25 percent of the relevant performance period.

(d) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 5.1(b) hereof during the given performance period, as specified by the
Committee in accordance with Section 5.1(c) hereof. The Committee may specify
the amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria. In such case, Performance Awards may be granted as rights to payment
of a specified portion of the Award pool, and such grants shall be subject to
the requirements of Section 5.1(c).

(e) Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Shares, other Awards, in the discretion of
the Committee.

 

8



--------------------------------------------------------------------------------

The Committee may, in its discretion, reduce the amount of a settlement
otherwise to be made in connection with such Performance Awards, but may not
exercise discretion to increase any such amount payable to a Covered Employee in
respect of a Performance Award subject to this Section 5.1. The Committee shall
specify the circumstances in which such Performance Awards shall be paid or
forfeited in the event of termination of employment by the Participant prior to
the end of a performance period or settlement of Performance Awards.

(f) Impact of Extraordinary Items or Changes In Accounting. To the extent
applicable, the determination of achievement of performance goals for
Performance Awards shall be made in accordance with U.S. generally accepted
accounting principles (“GAAP”) and a manner consistent with the methods used in
the Company’s audited financial statements, and, unless the Committee decides
otherwise within the period described in Section 5.1(c), without regard to
(i) extraordinary items as determined by the Company’s independent public
accountants in accordance with GAAP, (ii) changes in accounting methods, or
(iii) non-recurring acquisition expenses and restructuring charges.
Notwithstanding the foregoing, in calculating operating earnings or operating
income (including on a per share basis), the Committee may, within the period
described in Section 5.1(c), provide that such calculation shall be made on the
same basis as reflected in a release of the Company’s earnings for a previously
completed period as specified by the Committee.

5.2 Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the achievement of performance goals relating to Performance
Awards, and the amount of any final Performance Award shall be recorded in
writing. Specifically, the Committee shall certify in writing, in a manner
conforming to applicable regulations under Code Section 162(m), prior to
settlement of each Performance Award, that the performance goals and other
material terms of the Performance Award upon which settlement of the Performance
Award was conditioned have been satisfied. The Committee may not delegate any
responsibility relating to such Performance Awards, and the Board shall not
perform such functions at any time that the Committee is composed solely of
Qualified Members.

5.3 Status of Section 5.1 Awards under Code Section 162(m). It is the intent of
the Company that Performance Awards under Section 5.1 constitute
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder. Accordingly, the terms of Sections 5.1, 5.2 and 5.3,
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
“Covered Employee” as used herein shall mean only a person designated by the
Committee, at the time of grant of a Performance Award, as likely to be a
Covered Employee with respect to a specified fiscal year. If any provision of
the Plan as in effect on the date of adoption of any agreements relating to
Performance Awards does not comply or is inconsistent with the requirements of
Code Section 162(m) or regulations thereunder, such provision shall be construed
or deemed amended to the extent necessary to conform to such requirements.

 

9



--------------------------------------------------------------------------------

6. Limitations on Awards

6.1 Aggregate Number of Shares Available for Awards. The aggregate number of
Shares that may be delivered to Participants or their Beneficiaries pursuant to
all Awards granted under the Plan shall not exceed 3,500,000 (the “Aggregate
Share Limit”).

6.2 Source of Shares. Shares of Common Stock issued under the Plan may be
authorized but unissued shares of Common Stock or reacquired shares of Common
Stock, including shares purchased by the Company on the open market for purposes
of the Plan.

6.3 Share Counting.

(a) The Aggregate Share Limit shall be reduced as follows: (i) for each Share
that is actually delivered pursuant to a Full-Value Award, the Aggregate Share
Limit shall be reduced by two Shares (i.e., on a 1:2 ratio), (ii) for each Share
that is actually delivered pursuant to a Share-Based Award that is not a
Full-Value Award (other than a Share-Based Award that is payable in cash), the
Aggregate Share Limit shall be reduced by one Share (i.e., on a 1:1 ratio),
(iii) for a stock-settled stock appreciation right, in addition to the reduction
described in clause (ii), upon exercise thereof, the Aggregate Share Limit shall
be reduced by a number of Shares having a Fair Market Value equal to the base
price or exercise price for the number of Shares so exercised, and (iv) for each
Share withheld by the Company to satisfy the exercise price or withholding taxes
with respect to any Award described in clause (ii), the Aggregate Share Limit
shall be reduced by one Share.

(b) The Aggregate Share Limit shall be increased as follows: (i) for any Award
that resulted in a reduction in the Aggregate Share Limit pursuant to
Section 6.3(a), the Aggregate Share Limit shall be increased, based on the
applicable ratio set forth in Section 6.3(a), if any of the Shares issued
pursuant to such Award are forfeited and returned to the Company for no
consideration, or are repurchased by the Company from the Participant for the
price paid by the Participant for such Shares, and (ii) for any Shares that are
tendered to the Company by a Participant in satisfaction of any withholding tax
obligation arising in connection with an Award described in clause (i) of
Section 6.3(a), the Aggregate Share Limit shall be increased by each Share so
tendered.

(c) The Aggregate Share Limit shall neither be increased nor decreased in
respect of (i) the grant or settlement of any Cashed-Based Award, or any
Share-Based Award to the extent settled in cash, (ii) any Shares tendered by a
Participant to satisfy the exercise price or withholding taxes of any Award
described in clause (ii) of Section 6.3(a), (iii) Shares repurchased by the
Company on the open market to satisfy the obligation to deliver Shares pursuant
to Awards, or (iv) the grant or settlement of Substitute Awards, as described in
Section 6.6.

6.4 Per Participant Limitation on Share-Based Awards. In any calendar year, no
Participant may be granted any Share-Based Awards that relate to more than
500,000 Shares. If the number of Shares ultimately payable in respect of an
Award is a function of future achievement of performance targets, then for
purposes of this limitation, the number of Shares to

 

10



--------------------------------------------------------------------------------

which such Award relates shall equal the number of Shares that would be payable
assuming maximum performance was achieved.

6.5 Per Participant Limitation on Cash-Based Awards. In any calendar year, no
Participant may be granted Cash-Based Awards that can be settled for more than
$5,000,000 in the aggregate.

6.6 Acquisitions. In connection with the acquisition of any business by the
Company or any of its Subsidiaries, any outstanding equity grants with respect
to stock of the acquired company may be assumed or replaced by Awards under the
Plan upon such terms and conditions as the Committee determines in its sole
discretion. Shares subject to any such outstanding grants that are assumed or
replaced by Awards under the Plan in connection with an acquisition (“Substitute
Awards”) shall not reduce the Aggregate Share Limit, consistent with applicable
stock exchange requirements. Notwithstanding any provision of the Plan to the
contrary, Substitute Awards shall have such terms as the Committee deems
appropriate, including without limitation exercise prices or base prices on
different terms than those described herein. In the event that the Company
assumes a shareholder-approved equity plan of an acquired company, available
Shares under such assumed plan (after appropriate adjustments to reflect the
transaction) may be issued pursuant to Award under this Plan and shall not
reduce the Aggregate Share Limit, subject to applicable stock exchange
requirements.

7. Adjustment

In the event of any change in the outstanding Shares by reason of any
reorganization, recapitalization, merger, amalgamation, consolidation, spin-off,
combination or exchange of Shares, repurchase, liquidation, dissolution or other
corporate exchange, any large, special and non-recurring dividend or
distribution to shareholders, or other similar corporate transaction (including
a Change of Control), the Committee may make such substitution or adjustment, if
any, as it deems to be equitable and in order to preserve, without enlarging,
the rights of Participants, as to (a) the number and kind of Shares which may be
delivered pursuant to Sections 6.1 and 6.4, (b) the ratios described in
Section 6.3(a), (c) the number and kind of Shares subject to or deliverable in
respect of outstanding Awards, and (d) the exercise price, grant price or
purchase price relating to any Award. The Committee will make such substitutions
or adjustments including as described in (a), (b), (c) or (d) above as it deems
fair and equitable to the Participants as a result of any Share dividend or
split declared by the Company. In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
(including cancellation of Awards in exchange for the intrinsic (i.e.,
in-the-money) value, if any, of the vested portion thereof, substitution of
Awards using securities or other obligations of a successor or other entity,
acceleration of the expiration date for Awards, or adjustment to performance
goals in respect of Awards) in recognition of unusual or nonrecurring events
(including, without limitation, a Change of Control, events described in the
preceding sentence, and acquisitions and dispositions of businesses and assets)
affecting the Company, any Subsidiary or any business unit, or the financial
statements of the Company or any Subsidiary, or in response to changes in
applicable laws, regulations, or accounting principles. Notwithstanding the
foregoing, if any such event will result in the acquisition of all or
substantially all of the Company’s outstanding Shares, then if the document
governing such

 

11



--------------------------------------------------------------------------------

acquisition (e.g., merger agreement) specifies the treatment of outstanding
Awards, such treatment shall govern without the need for any action by the
Committee.

8. General Provisions

8.1 Compliance with Laws and Obligations. The Company shall not be obligated to
issue or deliver Shares in connection with any Award or take any other action
under the Plan in a transaction subject to the registration requirements of any
applicable securities law, any requirement under any listing agreement between
the Company and any securities exchange or automated quotation system, or any
other law, regulation, or contractual obligation of the Company, until the
Company is satisfied that such laws, regulations, and other obligations of the
Company have been complied with in full. Certificates representing Shares issued
under the Plan will be subject to such stop-transfer orders and other
restrictions as may be applicable under such laws, regulations, and other
obligations of the Company, including any requirement that a legend or legends
be placed thereon.

8.2 Limitations on Transferability. Awards and other rights under the Plan will
not be transferable by a Participant except to a Beneficiary in the event of the
Participant’s death (to the extent any such Award, by its terms, survives the
Participant’s death), and, if exercisable, shall be exercisable during the
lifetime of a Participant only by such Participant or his guardian or legal
representative; provided, however, that, if and only to the extent permitted by
the Committee, Awards and other rights hereunder may be transferred during the
lifetime of the Participant, to family members (and trusts or other entities for
the benefit of Participants and family members) for purposes of the
Participant’s estate planning, or to charities for charitable purposes (in each
case as determined by the Committee), and may be exercised by such transferees
in accordance with the terms of such Award. Awards and other rights under the
Plan may not be pledged, mortgaged, hypothecated, or otherwise encumbered, and
shall not be subject to the claims of creditors. A Beneficiary, transferee, or
other person claiming any rights under the Plan from or through any Participant
shall be subject to all terms and conditions of the Plan and any Award Agreement
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.

8.3 No Right to Continued Employment; Leaves of Absence. Neither the Plan, the
grant of any Award, nor any other action taken hereunder shall be construed as
giving any employee, consultant, director, or other person the right to be
retained in the employ or service of the Company or any of its Subsidiaries (for
the vesting period or any other period of time), nor shall it interfere in any
way with the right of the Company or any of its Subsidiaries to terminate any
person’s employment or service at any time. Unless otherwise specified in the
applicable Award Agreement and to the extent consistent with Code Section 409A,
(a) an approved leave of absence shall not be considered a termination of
employment or service for purposes of an Award under the Plan, and (b) any
Participant who is employed by or performs services for a Subsidiary shall be
considered to have terminated employment or service for purposes of an Award
under the Plan if such Subsidiary is sold or no longer qualifies as a Subsidiary
of the Company, unless such Participant remains employed by the Company or
another Subsidiary.

 

12



--------------------------------------------------------------------------------

8.4 Taxes. The Company and any Subsidiary is authorized to withhold from any
delivery of Shares in connection with an Award, any other payment relating to an
Award, or any payroll or other payment to a Participant, amounts of withholding
and other taxes due or potentially payable in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company, its Subsidiaries and Participants to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award. This authority shall include authority to withhold or
receive Shares or other consideration and to require Participants to make cash
payments in respect thereof in satisfaction of withholding tax obligations.

8.5 Changes to the Plan and Awards. The Board may amend, suspend, discontinue,
or terminate the Plan or the Committee’s authority to grant Awards under the
Plan without the consent of shareholders or Participants, except that any
amendment shall be subject to the approval of the Company’s shareholders at or
before the next annual meeting of shareholders for which the record date is
after the date of such Board action if (a) it materially modifies the terms of
the Plan or (b) such shareholder approval is required by any applicable law,
regulation or stock exchange rule. The Board may otherwise, in its discretion,
determine to submit other such amendments to shareholders for approval;
provided, however, that, without the consent of an affected Participant, no such
action may materially impair the rights of such Participant under any Award
theretofore granted. The Committee may amend, suspend, discontinue, or terminate
any Award theretofore granted and any Award Agreement relating thereto;
provided, however, that, without the consent of an affected Participant, no such
action may materially impair the rights of such Participant under such Award.
Any action taken by the Committee pursuant to Section 7 shall not be treated as
an action described in this Section 8.5. Notwithstanding anything in the Plan to
the contrary, the Board may amend the Plan and Awards in such manner as it deems
appropriate in the event of a change of applicable law or regulations.

8.6 No Right to Awards; No Shareholder Rights. No Participant or other person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Participants, employees, consultants,
or directors. No Award shall confer on any Participant any of the rights of a
shareholder of the Company unless and until Shares are duly issued or
transferred and delivered to the Participant in accordance with the terms of the
Award.

8.7 Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award shall give any such Participant any rights that are
greater than those of a general creditor of the Company; provided, however, that
the Committee may authorize the creation of trusts or make other arrangements to
meet the Company’s obligations under the Plan to deliver cash, Shares, other
Awards, or other consideration pursuant to any Award, which trusts or other
arrangements shall be consistent with the “unfunded” status of the Plan unless
the Committee otherwise determines.

8.8 Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan or of any amendment to shareholders for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other compensatory arrangements as it may deem desirable, including
the granting of awards otherwise than under the Plan, and such arrangements may
be either applicable generally or only in specific cases.

 

13



--------------------------------------------------------------------------------

8.9 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
or Award, or other property shall be issued or paid in lieu of fractional shares
or whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

8.10 Company Policies. All Awards granted under the Plan shall be subject to any
applicable clawback or recoupment policies, share trading policies and other
policies that may be implemented by the Board from time to time.

8.11 Successors and Assigns. The Plan and Award Agreements may be assigned by
the Company to any successor to the Company’s business. The Plan and any
applicable Award Agreement shall be binding on all successors and assigns of the
Company and a Participant, including any permitted transferee of a Participant,
the Beneficiary or estate of such Participant and the executor, administrator or
trustee of such estate, or any receiver or trustee in bankruptcy or
representative of the Participant’s creditors.

8.12 Governing Law. The Plan and all Award Agreements shall be governed by and
construed in accordance with the laws of the State of Florida, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Florida or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Florida.

8.13 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

8.14 Plan Termination. Unless earlier terminated by the Board, the Plan shall
terminate on the day before the tenth anniversary of the later of the Effective
Date or the date of any subsequent shareholder approval of the Plan. Upon any
such termination of the Plan, no new authorizations of grants of Awards may be
made, but then-outstanding Awards shall remain outstanding in accordance with
their terms, and the Committee otherwise shall retain its full powers under the
Plan with respect to such Awards.

8.15 Section 409A. Notwithstanding the other provisions hereof, the Plan and the
Awards are intended to comply with the requirements of Code Section 409A, to the
extent applicable. Accordingly, all provisions herein and with respect to any
Awards shall be construed and interpreted such that the Award either
(a) qualifies for an exemption from the requirements of Code Section 409A or
(b) satisfies the requirements of Code Section 409A to the maximum extent
possible; provided, however, that in no event shall the Company be obligated to
reimburse a Participant or Beneficiary for any additional tax (or related
penalties and interest) incurred by reason of application of Code Section 409A,
and the Company makes no representations that Awards are exempt from or comply
with Code Section 409A and makes no undertakings to ensure or preclude that Code
Section 409A will apply to any Awards. If an Award is subject to Code
Section 409A, (i) distributions shall only be made in a manner and upon an event
permitted under Code Section 409A, (ii) payments to be made upon a termination
of employment shall only be made upon a “separation from service” under Code
Section 409A, (iii) unless the Award Agreement specifies otherwise, each
installment payment shall be treated as a separate payment

 

14



--------------------------------------------------------------------------------

for purposes of Code Section 409A, and (iv) in no event shall a participant,
directly or indirectly, designate the calendar year in which a distribution is
made except in accordance with Code Section 409A. Notwithstanding anything
herein to the contrary, in the event that any Awards constitute nonqualified
deferred compensation under Code Section 409A, if (x) the Participant is a
“specified employee” of the Company as of the specified employee identification
date for purposes of Code Section 409A (as determined in accordance with the
policies and procedures adopted by the Company) and (y) the delivery of any cash
or Shares payable pursuant to an Award is required to be delayed for a period of
six months after separation from service pursuant to Code Section 409A, such
cash or Shares shall be paid within 15 days after the end of the six-month
period. If the Participant dies during such six-month period, the amounts
withheld on account of Code Section 409A shall be paid to the Participant’s
Beneficiary within 30 days of the Participant’s death. The Committee shall have
the discretion to provide for the payment of an amount equivalent to interest,
at such rate or rates fixed by the Committee, on any delayed payment. The
determination of key employees, including the number and identity of persons
considered key employees and the identification date, shall be made by the
Committee or its delegate each year in accordance with Code Section 416(i) and
the “specified employee” requirements of Code Section 409A.

 

15